DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-16 are objected to because of the following informalities:
Claim 11, at line 13, reads “a refrigerant leak warning signal is wirelessly forwarded” but for grammatical clarity should instead read --wirelessly forward a refrigerant leak warning signal--. 
Claims 12-16 are objected to due to dependence from claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: communication devices in claims 1, 11, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,287,153. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims of the instant application are anticipated by the claims of the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20190017722) in view of Mundy (US 2010/0082162) and Fujitaka (EP 1083392).
	As to claims 1 and 8, Suzuki teaches a method of monitoring a refrigerant leak, the method comprising:
	determining, using a plurality of leak detectors 99A-C, if refrigerant within a first HVAC system 10A for conditioning air within a first level of a residence is leaking;
	responsive to a determination that refrigerant within the first system 10A is leaking, receiving by a first controller 51A/50A-C a refrigerant leak warning signal (paragraph 99);
forwarding, by the first controller 51A/50A-C to second controllers 50D-F that control operation of a second HVAC system 10B, the refrigerant leak warning signal (paragraph 99);
responsive to receiving the refrigerant leak warning signal, activating, by the second controller 50A-F, circulation fans 9D-F of the second HVAC system 10B (paragraph 99); and
determining whether the leaked refrigerant has dispersed after activating the fans 9D-F (paragraph 30: note that leak detectors are used to determine whether or not leaked refrigerant is present in a space, and thus the detectors necessarily determine whether or not leaked refrigerant has been dispersed).
	Suzuki does not explicitly teach wireless communication. However, Official Notice is taken that wireless communication is a common and typical feature of HVAC controllers that would have been obvious to use in conjunction with the controllers of Suzuki for the purpose of increasing convenience by reducing the amount of wiring in the system.
	Suzuki does not explicitly teach that the circulation fans 9D-F are variable-speed fans. However, Mundy teaches that it is known to utilize variable speed fans for indoor units (see claim 20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to utilize variable speed fans as taught by Mundy because it would allow for efficient operation by providing the capability to match system capacity with the required conditioning load.
	Suzuki does not explicitly teach modifying operation of a plurality of communication devices to disperse the leaked refrigerant in response to a determination that the leaked refrigerant has not been dispersed. However, Fujitaka teaches activating an exhaust fan and a ceiling fan, and stopping power to a fan heater and an electric stove, in order to disperse leaked refrigerant in response to a determination that leaked refrigerant has not dispersed (paragraphs 25-30). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Suzuki to include modifying operation of a plurality of communication devices to disperse the leaked refrigerant in response to a determination that the leaked refrigerant has not been dispersed as claimed and taught by Fujitaka in order to reduce the possibility of ignition of leaked refrigerant. 
	As to claim 2, Suzuki, as modified, includes operating an exhaust fan and ceiling fan (Fujitaka, paragraphs 25-30), but does not explicitly teach operating a plurality of exhaust fans and ceiling fans as claimed. However, it has been held that merely duplicating components has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B.). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Suzuki to activate a plurality of exhaust fans and ceiling fans in response to a detected leak in order to expedite the dissipation of leaked refrigerant.
	As to claims 3-4, Suzuki teaches operating in a normal mode when the system is not leaking (paragraph 94, lines 1-3) and thus also includes the first controller returning to system monitoring responsive to a determination that leaked refrigerant has been dispersed. 
	As to claim 6, Suzuki teaches the leak detectors 99A-F being placed around the fans 9A-F of the first and second systems 10A-B (Fig. 11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Miller (US 2004/0239498) and Tseng (US 2010/0315247).
	As to claim 5, Suzuki, as modified, does not explicitly teach forwarding a leak warning signal to a plurality of smoke detectors to notify users of the refrigerant leak. However, Miller teaches that it is known to utilize a smoke detector to provide an alarm in response to emergencies other than a fire (paragraph 33). Furthermore, Tseng teaches transmitting a signal to a smoke detector alarm in response to detection of a toxic gas (claim 5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of Suzuki to include forwarding a warning signal as taught by Miller and Tseng to a plurality of smoke detectors to notify users of the refrigerant leak because it would allow for reduced construction costs by utilizing available infrastructure for provision of alarms.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Delgoshaei (US 2018/0259235).
	As to claim 7, Suzuki does not explicitly teach the leak detectors 99A-F comprising at least one of a corona discharge, heated diode, and/or ultrasonic leak detector. However, Delgoshaei teaches that it is known to use a corona discharge, heated diode, and/or ultrasonic leak detector (paragraph 20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to use at least one of a corona discharge, heated diode, and/or ultrasonic leak detector as taught by Delgoshaei because such sensors are readily available and effective for refrigerant sensing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Wakamato (US 2011/0113802).
	As to claim 9, Suzuki does not explicitly teach that the second system 10B conditions air within a second level of the residence. However, Wakamoto teaches that it is known to provide respective HVAC systems corresponding to each level of a residence (Fig. 29). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to include operating the second HVAC system 10B for conditioning air within a second level of the residence as taught by Wakamoto because it would result in a more versatile system capable of providing optimized cooling for each floor of a building.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Schrey (US 2016/0109170).
	As to claim 10, Suzuki, as modified, does not explicitly teach determining whether a refrigerant level is below a threshold, returning to the leak determination step if the level is below the threshold, and operating in a normal mode if the level is not below the threshold. However, Schrey teaches that it is known for a refrigerant leak to result in a refrigerant level that is below a threshold (paragraph 3). Therefore one of ordinary skill in the art would recognize that a refrigerant leak has likely not occurred if the refrigerant level is above a certain threshold. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to determine whether a refrigerant level is below a threshold, return to the leakage determination step if the level is below the threshold, and operate in a normal mode if the level is not below the threshold because it would prevent unnecessary leakage monitoring.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Mundy, Fujitaka, Miller, Tseng, Delgoshaei, Wakamato, and/or Schrey as applied in the rejections above.
	As to claims 11-20, Suzuki, as modified in view of the prior art, also teaches the limitations of claims 11-20 for the same reasons as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763